Citation Nr: 0017126	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-23 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
lower extremity as a result of treatment by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1959 to 
February 1962.  This appeal originally came before the Board 
of Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa which denied 
compensation for additional disability as a result of VA 
hospital, medical or surgical treatment.  In March 1998, a 
hearing was held at the RO before the undersigned, who is the 
Board Member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.  

Subsequent to that hearing, the Board remanded the case to 
the RO for additional development in May 1998.  In February 
2000, the appellant's representative notified the RO that the 
appellant was going to submit an orthopedic specialist's 
report; however, in May 2000, the RO was informed that the 
appellant was not going to submit any additional medical 
opinion and that he wanted the case to proceed on the 
evidence of record.  The RO has now returned the case to the 
Board for appellate review. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to the instant 
issues has been obtained by the RO.

2.  The appellant suffered a cerebrovascular accident (CVA) 
in October 1994.  He subsequently developed an equinus and 
versus deformity of the right foot for which he underwent a 
split tibialis anterior transfer with a tendo Achilles 
lengthening and posterior tibiale tendon lengthening at a VA 
hospital in April 1994.

3.  The evidence of record does not demonstrate that the 
appellant's development of his current progressive right foot 
deformity was caused by anything other than the October 1994 
CVA.  There is no evidence of record indicating that the 
deformity was due to, or aggravated by, the VA treatment he 
received after the CVA.

4.  As a result of April 1995 surgery, the appellant has 
additional disability, namely neuropathic pain syndrome of 
the right foot, which is not a necessary consequence of such 
surgery.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a progressive right foot deformity as a 
result of VA medical treatment rendered after October 1994.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (1996); Gardner v. Derwinski, 1 Vet. App. 
584 (1991).

2.  The appellant does have additional disability, namely 
right foot neuropathic pain syndrome, that resulted from VA 
medical treatment rendered in April 1995.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.  

In pertinent part, 38 U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  For the reasons set forth below, 
it is concluded that all development legally required and 
indicated regarding the claim at issue herein has been 
completed.

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id.  These considerations 
pave the way for the analysis below.

I.  Right foot deformity

The appellant contends that he has suffered from a right foot 
deformity that developed because he did not receive the 
proper treatment from VA health care providers after he 
suffered a CVA in October 1994.  He testified at his March 
1998 Travel Board Hearing that he first noticed problems with 
his right foot in December 1994.  He further stated his 
complaints concerning his right lower extremity were 
essentially ignored and that, as a result of the condition 
not being treated in a timely fashion, he was forced to 
undergo surgery.  See Travel Board Hearing Transcript pp. 5-
8.  The appellant also intimated during his June 1999 
personal hearing at the RO that it was the discontinuation of 
his physical therapy after the stroke that resulted in his 
right foot turning up.  See RO Hearing Transcript p. 5.

The medical evidence of record includes medical opinions 
concerning the development by the appellant of a progressive 
right foot deformity after he suffered a stroke in October 
1994.  A March 1996 VA medical opinion indicates that the 
orthopedic reviewer was unable to find any evidence of 
mismanagement or poor treatment in the care of the appellant.  
A written statement from a private surgeon, dated in April 
1998, concerning the appellant's right lower extremity 
indicates that "it appears that he had a CVA that caused the 
varus deformity" and that he was currently status post CVA 
with cavovarus foot, right.  

The VA orthopedic specialist who reviewed the appellant's 
medical records in January 1999 indicated that the appellant 
was noted to have an equinus and varus deformity involving 
the right foot following his stroke.  This reviewer opined 
that the VA did provide timely treatment for this condition 
and that the six-month waiting period following the stroke 
did not make the condition worse or necessitate the surgical 
procedure.   The most recent VA medical opinion of record is 
dated in May 1999.  The orthopedic specialist stated that the 
appellant suffers from a recurrent right foot deformity which 
is progressive in nature and is probably secondary to his 
underlying history of right-sided stroke.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony, to establish that he 
currently suffers from a right foot deformity that is 
causally due to VA treatment and/or surgery rendered after 
his October 1994 CVA; the appellant is not medically trained 
and is not qualified to render such a medical opinion that he 
currently has any medical condition as the result of VA care 
rendered after his October 1994 stroke.  There is no medical 
evidence which indicates that the appellant currently suffers 
from any right foot deformity of any kind due to any 
treatment he has ever received from VA, and such would be 
required to make the claim plausible.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The appellant's allegations that he currently suffers from a 
progressive right foot deformity caused by treatment rendered 
by VA health care providers after his October 1994 CVA, are 
not otherwise borne out by the evidence of record, including 
any credible medical opinion that the course of treatment he 
received at the VA subsequent to October 1994 has resulted in 
any right foot deformity and therefore, his claim is not 
well-grounded.

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also noted, however, 
that there is no allegation that there are records that could 
be obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO, as well as the discussion above, to be 
sufficient to inform the appellant of the type of evidence 
needed to well-ground this aspect of his claim, and thus 
complete his application for 38 U.S.C.A. § 1151 benefits for 
any progressive right foot deformity.  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render this 
aspect of the appellant's claim well-grounded.  If the 
appellant were to submit documentation such as clinical 
evidence or a persuasive medical opinion tending to show that 
his current progressive right foot deformity is due to VA 
treatment, his claim could be considered well-grounded as per 
Robinette.  Absent evidence or credible medical opinion that 
the appellant's currently suffers from any progressive right 
foot deformity as the result of care and medical treatment 
provided by the VA, the Board finds that this aspect of the 
appellant's claim must be denied as not well-grounded.  
38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. App. 449 
(1995).

II.  Right foot neuropathic pain syndrome

The Board will now turn to the second prong of the 
appellant's claim, namely that the surgery he underwent at a 
VA facility, in April 1995, resulted in additional right foot 
disability.  A VA medical opinion, dated in March 1996, 
states that the appellant did not incur any additional 
disability as a result of the April 1995 surgery, but rather 
he was more functional after the surgery than he was prior to 
the surgery.  However, a VA orthopedic opinion, rendered in 
January 1999, indicates that there is a suggestion in the 
results of the December 1995 EMG nerve conduction studies 
that there was nerve damage during the surgery that caused 
greater pain and disability than prior to the surgery, 
although this evidence was said to not be convincing.  

In addition, review of the clinical evidence of record 
reveals that the appellant underwent a VA neurological 
consultation in May 1998.  The neurologist noted that the 
appellant had suffered a CVA in 1994, with residual right-
sided hemiparesis.  On physical examination, the appellant 
was observed to demonstrate an antalgic gait on weightbearing 
with the right foot.  The neurologist rendered a diagnosis of 
neuropathic pain syndrome.  The neurologist stated that the 
appellant underwent tendon transfer surgery in 1995 that 
resulted in neuropathic pain syndrome in the right foot.  

The most recent VA medical opinion of record is dated in May 
1999.  The orthopedic specialist stated that the appellant 
developed a complex regional pain syndrome as a result of the 
April 1995 surgery.  He furthered opined that this pain 
syndrome has likely contributed to the appellant's decreased 
function and poor tolerance of bracewear.

As previously noted, the pertinent regulation defines 
"necessary consequences" as those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  Obviously, neuropathic pain 
syndrome cannot be presented as the intended consequence of a 
split tibialis anterior transfer with a tendo Achilles 
lengthening and posterior tibial tendon lengthening surgery 
and the right foot neuropathic pain syndrome was certainly 
not a desirable clinical outcome.  There is no medical 
evidence of record that demonstrates the appellant would have 
been afflicted with the neuropathic pain syndrome absent the 
April 1995 split tibialis anterior transfer with a tendo 
Achilles lengthening and posterior tibial tendon lengthening 
surgery and or that he would have been afflicted with any 
neuropathic pain syndrome due strictly to the natural 
progress of any of his existing medical conditions.  The 
Board notes that the March 1996 VA medical opinion indicates 
that it is not unusual that the procedure would be 
unsuccessful in reducing a patient's symptomatology and that 
there is not a 100% excellent outcome associated with this 
type of surgery.  Thus, while the appellant's right foot pain 
syndrome might not have been an unexpected result of the 
split tibialis anterior transfer with a tendo Achilles 
lengthening and posterior tibial tendon lengthening surgery, 
it cannot be said that it was a certain consequence of the 
surgery.

Furthermore, as noted above, the Supreme Court held in the 
Gardner case that fault by the VA need not be shown as an 
element of recovery under 38 U.S.C.A. § 1151.  Thus, it is 
immaterial that the split tibialis anterior transfer with a 
tendo Achilles lengthening and posterior tibial tendon 
lengthening surgery was performed without error by the VA 
surgical team, or that neural injury is a known peri-
operative risk associated with the performance of a cavovarus 
foot release procedure (as reflected by the April 1995 
informed consent form), because the Supreme Court imposed a 
strict liability standard.

The Board finds the above persuasive evidence that there was 
a causal relationship between the split tibialis anterior 
transfer with a tendo Achilles lengthening and posterior 
tibial tendon lengthening surgery administered by the VA in 
April 1995, and the subsequent development of neuropathic 
pain syndrome in the right foot.  Absent any negative 
evidence to the contrary, the Board finds that the appellant 
did experience additional disability, namely neuropathic pain 
syndrome in the right foot, related to VA medical treatment 
rendered in April 1995, in that there was a causal 
relationship between the April 1995 a split tibialis anterior 
transfer with a tendo Achilles lengthening and posterior 
tibial tendon lengthening and the subsequent development of 
neuropathic pain syndrome in the right foot, and further that 
the neuropathic pain syndrome was not a necessary consequence 
of the treatment consented to by the appellant in April 1995.


ORDER

The appellant's claim for benefits for a right foot deformity 
pursuant to 38 U.S.C.A. § 1151 is denied on the basis that it 
is not well-grounded. 

Benefits under the provisions of 38 U.S.C.A. § 1151 for right 
foot neuropathic pain syndrome resulting from VA medical 
treatment (a split tibialis anterior transfer with a tendo 
Achilles lengthening and posterior tibial tendon lengthening) 
are granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

